DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos.10989917 and 11333886. Please see chart below for claim correspondence.






17/725362
USPN 11333886
USPN 10989917


1
1
1


2
2
2


3
3
3


4
4
4


5
5
5


6
6
6


7
7
1


8
8
12


9
9
13


10
10
14


11
11
15


12
12
16


13
13
12


14
14
12


15
15
12


16
16
13


17
17
14


18
18
15


19
19
12


20
20
12








Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims as shown above all recite similar features.  It would have been obvious to one of ordinary skill in the art to use the claimed features of the reference application/patent to arrive at the instant claims, yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  Please see limitation correspondence chart below.





17/725362
USPN 11333886


1. A head up display module for a motor vehicle, comprising: 
1. A head up display module for a motor vehicle, comprising: 


a picture generation unit configured to emit a light field;
a picture generation unit configured to emit a light field;


and a plurality of linear polarizers arranged in a stack, a first of the linear polarizers being configured to receive the light field from the picture generation unit, a last of the linear polarizers being configured to emit the light field, wherein each pair of adjacent said linear polarizers has a respective gap between the pair of adjacent said linear polarizers, each said gap being filled with optically transparent material, and the optically transparent material matches an index of refraction of adjacent said linear polarizers.
and a plurality of linear polarizers arranged in a stack, a first of the linear polarizers being configured to receive the light field from the picture generation unit, a last of the linear polarizers being configured to emit the light field, the linear polarizers being configured to change a linear polarization direction of the light field, wherein each pair of adjacent said linear polarizers has a respective gap between the pair of adjacent said linear polarizers, each said gap being filled with optically transparent material, and the optically transparent material matches an index of refraction of adjacent said linear polarizers.






The remaining claims correspond to the instant claims in a similar manner as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Finger (US Doc. No. 20130279016) in view of Robinson et al. (hereinafter Robinson – US Doc. No. 20180321523).
Regarding claim 1, Finger discloses a head up display module for a motor vehicle, comprising: a picture generation unit configured to emit light (Figures 1 and 2, element 1); and a plurality of linear polarizers arranged in a stack, the linear polarizers (Figure 2, elements 2, 4, and 5) being configured to: receive the light from the picture generation unit (1); sequentially change a linear polarization direction of the received light (see paragraphs 0029-0030; see also Figure 2); and emit the light with a changed linear polarization direction (see Figures 1 and 2, element 6).  Although Finger does show layers in between the polarizing layers (see Figure 2), Finger does not specifically disclose the layers with optically transparent material.
Robinson discloses a HUD for a vehicle (see Figures 10A-10H) with a liquid crystal display (see paragraph 0230) comprising multiple polarization layers (including optical retarders) wherein each pair of adjacent said linear polarizers has a respective gap between the pair of adjacent said linear polarizers, each said gap being filled with optically transparent material, and the optically transparent material matches an index of refraction of adjacent said linear polarizers (see Figure 13A, elements 210 and 318 are polarizers wherein any intervening layers can be considered a ‘gap’ and wherein elements 380 are optical bonding layers).  
It would have been obvious to combine the HUD as disclosed by Finger with the HUD including optical bonding layers as disclosed by Robinson, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.
Regarding claim 2, the combination of Finger and Robinson discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Finger further discloses that at least one of the linear polarizers is configured to change a linear polarization direction of the light field, respective polarization directions of the linear polarizers being oriented at approximately a same nonzero incremental angle (see paragraph 0030).
Regarding claim 3, the combination of Finger and Robinson discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Finger further discloses that each of the linear polarizers has a planar shape, and the linear polarizers are parallel to each other (as shown in Figure 2).
Regarding claim 4, the combination of Finger and Robinson discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Robinson further discloses that said linear polarizers comprise plastic film (see paragraph 0112).
Regarding claim 5, the combination of Finger and Robinson discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Finger further discloses that said picture generation unit comprises a liquid crystal display (Figures 1 and 2, element 1; see also paragraph 0029).
Regarding claim 6, the combination of Finger and Robinson discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Finger further discloses that the plurality of linear polarizers comprise at least three linear polarizers (see Figure 2, elements 2, 4, and 5).
Regarding claim 7, the combination of Finger and Robinson discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Finger further discloses that the last of the linear polarizers is configured to emit the light field such that the light field is reflected by a windshield of the motor vehicle and is visible to a human driver of the motor vehicle as a virtual image (as shown in Figure 1).
Claims 8-14 have limitations similar to those treated in the above rejections of claims 1-7 (respectively), and are met by the reference as discussed above. 
Claims 15-20 have limitations similar to those treated in the above rejections of claims 1-4, 6, and 7 (respectively), and are met by the reference as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694